Order setting aside verdict as against defendant Callahan and granting a new trial as to him is reversed, on the law and the facts, with costs, and verdict reinstated, on the ground that the verdict of the jury was warranted by the evidence. Judgment against defendants Frasure, and order denying motion for new trial as to them, are affirmed, with costs. Order denying motion of defendant Callahan for a nonsuit and dismissal of the complaint as to him is affirmed. Van Kirk, P. J., Hinman, Davis, Hill and Hasbrouck, JJ., concur.